Exhibit 10.2

EARTHLINK, INC.

EXECUTIVES' POSITION ELIMINATION

AND SEVERANCE PLAN

AND SUMMARY PLAN DESCRIPTION

(As Amended and Restated Effective as of February 17, 2006)

 

 

EarthLink, Inc.
Executives' Position Elimination and Severance Plan
(As Amended and Restated Effective as of February 17, 2006)

EarthLink, Inc. (the "Company") adopted the EarthLink, Inc. Executives' Position
Elimination and Severance Plan (the "Plan"), effective as of October 21, 2002,
to provide eligible employees with severance pay and benefits in the event their
positions with the Company are eliminated. The Company amended and restated the
Plan effective as of December 1, 2003 and subsequently amended and restated the
Plan effective as of April 22, 2005. The Company now hereby amends and restates
the Plan, as set forth herein, effective as of February 17, 2006. The Company
has the responsibility of maintaining business practices that are within the
bounds of local, state and federal laws, applying the same practices
consistently to all employees and treating individuals with dignity, respect,
fairness and compassion.

The Plan is an unfunded welfare benefit plan for purposes of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA") and a severance pay
plan within the meaning of United States Department of Labor Regulations Section
2510.3-2(b). This document serves as both the Plan document and the summary plan
description for the Plan. The Plan supersedes any prior EarthLink severance
plans, programs or policies covering employees eligible under this Plan, both
formal and informal, other than those plans, programs or policies the terms of
which specifically provide that they cannot be superseded or terminated.

Eligible Employees

The Plan applies to regular employees of the Company who are employed in
positions at the Blue Zone Level 2 or 3 or Red Zone of the Career Band System
and whose positions with the Company are eliminated, except as otherwise
provided herein. If an employee regularly works less than forty (40) hours per
week, benefits under the Plan will be prorated according to the employee's
established workweek. Independent contractors, consultants, individuals
performing services through an independent contractor, consulting or similar
agreement, leased employees and temporary employees are not eligible for
benefits under the Plan. Employees who terminate employment with the Company but
accept a position with an Affiliate are no longer eligible to participate in the
Plan.

Conditions of Ineligibility

An otherwise eligible employee shall not be eligible for severance pay under the
Plan if:

the employee ceases to be an eligible employee as described above, other than as
a result of a position elimination;

the employee is involuntarily terminated for reasons other than a position
elimination;

the employee retires, resigns, quits, dies, becomes disabled or abandons his or
her position;

the employee accepts another position with the Company or with an Affiliate of
the Company ("Affiliate" means any entity with whom the Company would be
considered a single employer under Sections 414(b) or 414(c) of the Internal
Revenue Code of 1986, as amended (the "Code"));

the employee is offered another position within the Company or an Affiliate,
with the same or a higher level of salary or wages, at the employee's current
location of employment or at another location within fifty (50) miles of the
employee's current location of employment;

the employee is assigned to any part of the Company's or an Affiliate's business
that is sold or otherwise transferred to a different company, whether or not the
employee retains his or her job with such other company;

the employee is covered by an individual employment or severance agreement that
provides for the payment of severance benefits or other separation benefits in
the event of the employee's termination of employment;

the termination of the employee's employment entitles the employee to benefits
under the EarthLink, Inc. Position Elimination and Severance Plan, the
EarthLink, Inc. Change-in-Control Accelerated Vesting and Severance Plan, the
EarthLink Network, Inc. Key Employee Compensation Continuation Plan, the
EarthLink Accelerated Vesting and Compensation Continuation Plan, or any other
similar severance or compensation continuation plan of the Company or any of its
predecessors; or

the Plan is terminated.

Position Elimination

From time to time, individual Business Divisions within the Company will
identify positions to be eliminated, and the employees in those positions, and
will provide this information to Human Resources ("HR").

The Business Divisions will provide HR with the reasons for the elimination of
the position. HR will document the business reasons for the position
elimination. The Company is committed to the practice of non-discrimination.

Position Elimination Categories

When a position is eliminated there are four potential scenarios for the
eligible employee.

The employee's current position is eliminated and the employee is offered
another position with the Company or an Affiliate with the same or a higher
level salary or wages at the employee's current location of employment, or at
another location within fifty (50) miles of the employee's current location of
employment. If the employee accepts the new position, the employee's employment
relationship with the Company or an Affiliate continues. If the employee
declines the position offered, the employee will not be entitled to any
severance pay or benefits under the Plan.

The employee's current position is eliminated and the employee is offered
another position with the Company or an Affiliate with lower salary or wages at
the same or another location of employment. The employee will have the option of
accepting the new position or taking the severance package. If the employee
accepts the new position, the employee's employment relationship with the
Company or an Affiliate continues. If the employee declines the offered
position, the employee will be given the severance package as stated below.

The employee's current position is eliminated and the employee is offered
another position with the Company or an Affiliate with the same or a higher
salary or wages at another location that is fifty (50) or more miles from the
employee's current location of employment. The employee will have the option of
accepting the new position or taking the severance package. If the employee
accepts the new position, the employee's employment relationship with the
Company or an Affiliate continues. If the new position entitles the employee to
relocation benefits under the Company's Corporate Relocation Policy, the
employee will be offered the Corporate Relocation Package. The expense of the
relocation will be paid by the employee's new department. If the employee
declines the offered position, the employee will be given the severance package
as stated below.

The employee's current position is eliminated and no other position is offered.
In this case, the employee will be given the severance package as stated below.

Severance Pay and Benefits

In exchange for providing the Company with an enforceable Waiver and Release
Agreement in a form acceptable to the Company, and for not later revoking that
Waiver and Release Agreement, each eligible employee shall be entitled to
receive severance pay and benefits, as stated below. Please note that the
severance pay described below will be prorated for those eligible employees who
work a regular schedule of less than forty (40) hours per week.

Employees whose positions are at Blue Zone Level 2 and 3

.
After the notice period, eligible employees will receive the following severance
pay and benefits:



Six (6) months base salary paid in a lump sum as soon as administratively
practicable following the termination of employee's employment with the Company
and all Affiliates. Base salary excludes overtime, incentive compensation,
bonuses, and any other forms of compensation over and above the employee's base
salary rate.

For employees eligible and participating in the Company's medical, dental, and
vision plans, the Company will pay to eligible employees who elect COBRA an
amount equal to the employer portion of active employees' premiums for those
plans, plus the two percent COBRA administration fee, for four (4) months of
COBRA benefits coverage. The Company will make this payment in a single lump sum
as soon as administratively practicable following termination of the employee's
employment. The Company shall withhold or obtain payment for applicable income
and employment taxes from any payments for COBRA benefits. Ex-employees may
continue COBRA for the COBRA eligibility period by paying 100 percent of the
COBRA premium.

Six (6) months of outplacement services provided by a vendor selected by the
Company, with a value of up to $4,800. No cash payment is available in lieu of
the outplacement services.

Employees given notice that their positions are being eliminated after the first
quarter but prior to July 1st of any calendar year will be paid the pro-rata
bonus, if any, otherwise payable under the EarthLink Employee Bonus Plan based
on regular earnings and management's estimate of the year-end bonus payout. This
payment will be calculated at the time of and paid with the lump sum severance
payment described above. Employees given notice that their positions are being
eliminated after July 1st of any calendar year will be eligible for the pro-rata
bonus, if any, otherwise payable under the EarthLink Employee Bonus Plan, based
on regular earnings for that year and actual business results, payable at the
normal time of the bonus payout; provided, however, that such pro-rata bonus
will be paid no later than the 15th day of the third month of the calendar year
following the calendar year in which the employee's right to such pro-rata bonus
vests. Severance pay is not considered regular earnings. Employees given notice
that their positions are being eliminated during the first quarter of any
calendar year will not be eligible for any bonus otherwise payable under the
EarthLink Employee Bonus Plan for that year.

Employees whose positions are in the Red Zone

. Eligible employees whose positions are in the Red Zone of the Career Band
System will receive, after the notice period, the following severance pay and
benefits:



Twelve (12) months base salary paid in a lump sum as soon as administratively
practicable following the termination of employee's employment with the Company
and all Affiliates. Base salary excludes overtime, incentive compensation,
bonuses, and any other forms of compensation over and above the employee's base
salary rate.

For employees eligible and participating in the Company's medical, dental and
vision plans, the Company will pay to the eligible employees who elect COBRA an
amount equal to the employer portion of the employees premiums for those plans,
plus the two percent COBRA administration fee, for four (4) months of COBRA
benefits coverage. The Company will make this payment in a single lump sum as
soon as administratively practicable following termination of the employee's
employment. The Company shall withhold or obtain payment for applicable income
and employment taxes from any payments for COBRA benefits. Ex-employees may
continue COBRA for the COBRA eligibility period by paying 100 percent of the
COBRA premium.

Twelve (12) months of executive-level outplacement services provided by a vendor
selected by the Company with a value of up to $6,800. No cash payment is
available in lieu of the outplacement services.

Employees given notice that their positions are being eliminated after the first
quarter of any calendar year will be eligible for the pro-rata bonus, if any,
otherwise payable under the EarthLink Executive Bonus Plan, based on regular
earnings for that year and actual business results, payable at the normal time
of the bonus payout; provided, however, that such pro-rata bonus will be paid no
later than the 15th day of the third month of the calendar year following the
calendar year in which the employee's right to such pro-rata bonus vests.
Severance pay is not considered regular earnings. Employees given notice that
their positions are being eliminated during the first quarter of any calendar
year will not be eligible for any bonus otherwise payable under the EarthLink
Executive Bonus Plan for that year.

The consideration for the voluntary Waiver and Release Agreement shall be the
severance pay and benefits provided under this Plan that the eligible employee
would otherwise not be eligible to receive.

The Company may, in its sole discretion, enhance the amount of severance pay
that an eligible employee is entitled to receive under this Plan in addition to
the amount of severance described above or make available additional or other
forms of severance benefits hereunder. To the extent the Company in its sole
discretion enhances the amount of severance pay or provides any additional forms
of severance benefits under this Plan, such enhanced severance pay and
additional forms of severance benefits shall be provided under the Plan and
pursuant to the terms and other conditions hereof. Notwithstanding the
foregoing, however, no other severance or other benefits provided an employee
shall be deemed enhanced severance pay or additional or other forms of severance
benefits provided under this Plan unless such other arrangements specifically
reference that they are being provided under this Plan. All legally required
federal, state and local withholding taxes and any sums owing to the Company
shall be deducted from severance pay and benefits due under this Plan.

Delay in Payment for Specified Employees

Notwithstanding any other provision of this Plan, if an otherwise eligible
employee is a Specified Employee (as defined below), and if the severance
package payable to such Specified Employee hereunder is not otherwise exempt
from Section 409A of the Code, then to the extent necessary to comply with
Section 409A no payments may be made hereunder (including, if necessary, any
payments for COBRA benefits) before the date which is six months after the
Specified Employee's separation from service within the meaning of Section 409A
or, if earlier, the date of death of the Specified Employee. Because the amounts
paid pursuant to this Plan should be paid by the 15th day of the third month
following the end of the calendar year in which employees have a termination of
employment, all amounts should be exempt from Section 409A. These Specified
Employee six-month delay provisions will only be applicable if it is
subsequently determined that the amounts paid pursuant to this Plan are not
exempt from Section 409A.

For purposes of this Plan, "Specified Employee" means an employee who is (i) an
officer of the Company having annual compensation greater than $135,000 (with
certain adjustments for inflation after 2005), (ii) a five-percent owner of the
Company or (iii) a one-percent owner of the Company having annual compensation
greater than $150,000. For purposes of this Section, no more than 50 employees
(or, if lesser, the greater of three or 10 percent of the employees) shall be
treated as officers. Employees who (i) normally work less than 17 1/2 hours per
week, (ii) normally work not more than 6 months during any year, (iii) have not
attained age 21 or (iv) are included in a unit of employees covered by an
agreement which the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and the Company (except as otherwise
provided in regulations issued under the Code) shall be excluded for purposes of
determining the number of officers. For purposes of this Section, the term
"five-percent owner" ("one-percent owner") means any person who owns more than
five percent (one percent) of the outstanding stock of the Company or stock
possessing more than five percent (one percent) of the total combined voting
power of all stock of the Company. For purposes of determining ownership, the
attribution rules of Section 318 of the Code shall be applied by substituting
"five percent" for "50 percent" in Section 318(a)(2) and the rules of Sections
414(b), 414(c) and 414(m) of the Code shall not apply. For purposes of this
Section, the term "compensation" has the meaning given such term by Section
414(q)(4) of the Code. The determination of whether the employee is a Specified
Employee will be based on a December 31 identification date such that if the
employee satisfies the above definition of Specified Employee at any time during
the 12-month period ending on December 31, he will be treated as a Specified
Employee if he has a termination of employment during the 12-month period
beginning on the first day of the fourth month following the identification
date. This definition is intended to comply with the specified employee rules of
Section 409A(a)(2)(B)(i) of the Code and shall be interpreted accordingly.

Compliance with Code Section 409A

This Plan is intended to comply with the applicable requirements of Section 409A
of the Code and shall be construed and interpreted in accordance therewith. The
Company may at any time amend, suspend or terminate this Plan, or any payments
to be made hereunder, as necessary to be in compliance with Section 409A.
Notwithstanding the preceding, the Company and its Affiliates shall not be
liable to any employee or any other person if the Internal Revenue Service or
any court or other authority having jurisdiction over such matter determines for
any reason that any amount under this Plan is subject to taxes, penalties or
interest as a result of failing to comply with Code Section 409A.

Reemployment and Death

In the event a former employee receiving severance pay or benefits under the
Plan is subsequently rehired by the Company or hired by an Affiliate, the
employee shall not be required to repay any severance pay or benefits previously
received under the Plan and shall still be entitled to receive the payment of
any pro-rata bonus payable under the Plan; provided, however, that payment of
such prorated bonus under the Plan shall be reduced (but not below zero) to the
extent the rehired employee is entitled to receive all or any portion of such
bonus after rehire under the EarthLink Employee Bonus Plan or the hired employee
is entitled to receive all or any portion of a similar bonus alternative by an
Affiliate; there being no intent to provide duplicate payments to such employee
with respect to such bonus. However, such employee will not be entitled to
receive under this Plan any severance pay or benefits not yet paid. In the event
a former employee receiving severance pay or benefits under the Plan is offered
and rejects another position with the Company or an Affiliate, all unpaid
severance pay and benefits shall continue. In the event a former employee
receiving severance pay or benefits under the Plan dies, all unpaid severance
pay and benefits shall continue and shall be paid to the employee's designated
beneficiary or estate.

Waiver and Release Agreement

In order to receive the severance pay and benefits available under the Plan, an
eligible employee must submit a signed Waiver and Release Agreement, in a form
acceptable to the Company, to the Plan Administrator on or within 21 days (45
days in the event of a group termination) after the employee's date of
termination of employment, but not prior to the date of termination of
employment.

An eligible employee may revoke a signed Waiver and Release Agreement within
seven (7) days of signing the Waiver and Release Agreement. Any such revocation
must be made in writing and must be received by the Plan Administrator within
such seven (7) day period. An eligible employee who timely revokes the Waiver
and Release Agreement shall not be eligible to receive severance pay or benefits
under the Plan. An eligible employee who timely submits a signed Waiver and
Release Agreement and who does not exercise the right of revocation shall be
eligible to receive severance pay and benefits under the Plan only after the
applicable period for revoking such Waiver and Release Agreement has expired.

Eligible employees are advised to contact their personal attorneys at their own
expense to review the Waiver and Release Agreement if they so desire.

No Duplicate Payments

The severance pay and benefits available under the Plan are the maximum to which
an employee is entitled from the Company in the event of involuntary termination
of employment. The Company and an eligible employee may be parties to other
agreements, policies, plans, programs or arrangements relating to the employee's
employment which do not specifically disqualify the employee from participation
in this Plan. In such an event, this Plan shall be construed and interpreted so
that severance pay and benefits are provided under this Plan only to the extent
that similar amounts of severance and benefits are not paid or provided to such
employee under any other agreements, policies, plans, programs or arrangements;
it being the intent of this Plan not to provide to the employee any duplicative
payments of severance pay or other benefits. The Company, in its sole
discretion, shall determine whether payments or other benefits to the employee
under any other such agreements, policies, plans, programs or arrangements shall
constitute duplicative payments of severance pay or benefits hereunder. In the
event the Company determines that payments or other benefits to the employee
under any other such agreements, policies, plans, programs or arrangements
constitute duplicative payments, the severance pay or benefits otherwise payable
under this Plan shall be reduced to the extent of such duplicative payments.

To the extent that a federal, state or local law requires the Company to provide
notice and/or make a payment to an eligible employee because of involuntary
termination of employment, or in accordance with a plant closing law, such as
the WARN Act, the severance pay and benefits available under the Plan for
periods for which the employee is not required to report to work shall be
reduced by the amount of any such mandated payment.

Confidentiality

The terms and conditions of this Plan and the employees' severance pay and
benefits under the Plan shall remain strictly confidential. Employees may not
discuss or disclose any terms of this Plan or its benefits with anyone except
their attorneys, accountants and immediate family members who shall be
instructed to maintain the confidentiality agreed to under this Plan, except as
may be required by law.

Confidential Information/Cooperation

In order to receive severance pay and benefits under the Plan, eligible
employees shall be required to confirm in the Waiver and Release Agreement the
terms of their Employee Confidentiality and Invention Assignment Agreement or
other employee confidentiality agreement(s) with the Company and, at the
Company's discretion, to agree in the Waiver and Release Agreement to such other
terms relating to the protection and return of the Company's confidential and
proprietary business information and other Company property as the Company deems
appropriate.

After an employee's termination of employment, he or she shall, with reasonable
notice, furnish information as may be in his or her possession, control or
knowledge and to otherwise cooperate with and assist the Company as reasonably
may be requested in connection with any claims or legal actions in which the
Company is or may become a party, or in any matter in which he or she was
involved or of which he or she had knowledge while employed by the Company. No
employee shall be entitled to any compensation for such cooperation except for
reimbursement by the Company for his or her actual out-of-pocket expenses or
costs incurred with this cooperation.

Return of Company Property

Upon termination of employment, employees shall return to the Company all
property of the Company in their possession, custody or control, including keys,
credit cards, identification cards, laptop computers, Personal Digital
Assistants (PDAs), car and mobile telephones, pagers, parking stickers,
correspondence, notes, memoranda, reports, manuals, notebooks, drawings,
sketches, blueprints, formulae, prototypes, models, computer disks, computer
printouts, information stored electronically on computers, and the trade secrets
and other confidential information of the Company. Employees shall not make any
copies, nor shall they retain any originals or copies of such property.

Plan Administration

The Company shall act as the Plan Administrator of the Plan (or shall have the
power to appoint a Plan Administrator of the Plan) and the "named fiduciary"
within the meaning of such terms as defined in ERISA. It shall be the principal
duty of the Plan Administrator to see that the Plan is carried out, in
accordance with its terms, and operated uniformly for similarly situated
individuals.

Authority of Plan Administrator

The Plan Administrator shall have sole discretionary power to administer the
Plan, subject to applicable requirements of law. The Plan Administrator shall
have the authority to interpret the Plan and to determine all questions arising
under or in connection with the Plan, including all questions of fact and
questions of eligibility to participate and obtain benefits under the Plan. The
Plan Administrator shall pay benefits under the Plan, in accordance with its
terms, but only if it determines in its sole discretion that the claimant is
entitled to them.

The Plan Administrator may delegate to other persons responsibilities for
performing certain of the duties of the Plan Administrator under the Plan and
may seek expert advice as the Plan Administrator deems reasonably necessary with
respect to the Plan. The Plan Administrator shall be entitled to rely upon the
information and advice furnished by such persons and experts, unless actually
knowing such information and advice to be inaccurate or unlawful.

All actions and determinations of the Plan Administrator shall be final, binding
and conclusive on all parties. As permitted by law, the Company will indemnify
and save the Plan Administrator's designees harmless against expenses, claims
and liabilities arising out of his or their actions on behalf of the Company in
connection with the administration of the Plan, except expenses, claims and
liabilities arising out of such person's own gross negligence or bad faith or
for which applicable law does not permit such indemnification.

Claim Procedures

Employees do not need to complete a claim for benefits to obtain benefits under
the Plan. However, employees who dispute the amount of, or their entitlement to,
Plan benefits must file a claim with the Plan Administrator to obtain Plan
benefits. Any claim by an employee who disputes the amount of, or his or her
entitlement to, Plan benefits must be filed in writing within thirty (30) days
of the event that the employee is asserting constitutes an entitlement to such
Plan benefits. Failure by the employee to submit such claim within the thirty
(30)-day period shall bar the employee from any claim for benefits under the
Plan as a result of the occurrence of such event.

Claims for benefits shall be filed in writing with the Plan Administrator.
Written notice of the decision on such claim shall be furnished to the claimant
within ninety (90) days of receipt of such claim unless special circumstances
require an extension of time for processing the claim. If the Plan Administrator
needs an extension of time to process a claim, written notice will be delivered
to the claimant before the end of the initial ninety (90) day period. The notice
of extension will include a statement of the special circumstances requiring an
extension of time and the date by which the Plan Administrator expects to render
its final decision. However, that extension may not exceed ninety (90) days
after the end of the initial period. If the Plan Administrator rejects a claim
for failure to furnish necessary material or information, the written notice to
the claimant will explain what more is needed and why, and will tell the
claimant that the claimant may refile a proper claim.

The Plan Administrator shall provide payment for the claim only if the Plan
Administrator determines, in its sole discretion, that the claimant is entitled
to the claimed benefit.

If any part of a claim for benefits under this Plan is denied, the Plan
Administrator will provide the claimant with a written notice stating (i) the
specific reason or reasons for the denial; (ii) the specific reference to
pertinent Plan provisions on which the denial was based; (iii) a description of
any additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) appropriate information as to the steps to be taken if the claimant wishes
to submit a claim for review, including a statement of the claimant's right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review.

The full value of any payment made according to the Plan satisfies that much of
the claim and all related claims under the Plan.

Appeal Procedures

If a claim is denied, the claimant may appeal the denial by delivering a written
notice to the Plan Administrator specifying the reasons for the appeal. That
notice must be delivered within sixty (60) days after receiving the notice of
denial. The claimant may submit written comments, documents, records and other
information relating to the claimant's claim for benefits. The claimant will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant's claim
for benefits. The Plan Administrator's review will take into account all such
written comments, documents, records and other information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered initially.

The Plan Administrator will advise the claimant in writing of the final
determination after review. The decision on review will be written in a manner
calculated to be understood by the claimant, and it will include specific
reasons for the decision and specific references to the pertinent provisions of
the Plan or related documents on which the decision is based. Such written
notification also will include a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant's claim
for benefits, the claimant's right to obtain the information about such
procedures and a statement of the claimant's right to bring a civil action under
Section 502(a) of ERISA following a denial on review. The written decision will
be rendered within sixty (60) days after the request for review is received,
unless special circumstances require an extension of time for processing. If an
extension is necessary the Plan Administrator will furnish written notice of the
extension to the claimant before the end of the 60-day period and indicate the
special circumstances requiring the extension of time. The extension notice will
indicate the date by which the Plan Administrator expects to render a decision.
The decision will then be rendered as soon as possible, but no later than one
hundred twenty (120) days after receipt of the request for review.

If the Plan Administrator holds regularly scheduled meetings at least quarterly,
the time periods for rendering the written decision described in the preceding
paragraph shall not apply and the Plan Administrator shall instead make a
benefit determination no later than the date of the meeting of the Plan
Administrator that immediately follows the Plan's receipt of a request for
review, unless the request for review is filed within 30 days preceding the date
of such meeting. In such case, a benefit determination may be made by no later
than the date of the second meeting following the Plan's receipt of the request
for review. If special circumstances require a further extension of time for
processing, a benefit determination will be rendered no later than the third
meeting of the Plan Administrator following the Plan's receipt of the request
for review. If such an extension of time for review is required because of
special circumstances, the Plan Administrator will provide the claimant with
written notice of the extension, describing the special circumstances and the
date as of which the benefit determination will be made, prior to the
commencement of the extension. The Plan Administrator will notify the claimant
of the benefit determination as soon as possible, but not later than five days
after the benefit determination is made.

In no event shall an employee or other claimant be entitled to challenge a
decision of the Plan Administrator in court or in any other administrative
proceeding unless and until these claim review and appeal procedures have been
complied with and exhausted. The claimant shall have ninety (90) days from the
date of receipt of the Plan Administrator's decision on review in which to file
suit regarding a claim for benefits under the Plan. If suit is not filed within
such 90-day period, it shall be forever barred. The decisions made hereunder
shall be final and binding on participants, employees and any other party.

Amendment / Termination / No Vesting

Eligible employees do not have any vested right to severance pay and benefits
under the Plan. The Company reserves the right, in its sole discretion, to amend
or terminate the Plan at any time by written action of its Chief Executive
Officer, Executive Vice President, Chief Financial Officer or Vice President of
Human Resources or any of their designees or by such other action as the Company
may determine.

No Representations Contrary to the Plan

The terms of an employee's severance pay and benefits are as set forth in this
document, which cannot be changed by the promises of any individual employee or
manager. Only the Company may change the terms of the Plan, and then only
through a written amendment. No promises (oral or written) that are contrary to
the terms of the Plan and its written amendments are binding upon the Plan, the
Plan Administrator or the Company.

Plan Funding

The Plan is funded entirely through Company payments from its operating assets.
Severance pay and benefits are not held under any trust, are paid from the
general assets of the Company, are unsecured, and are subject to the claims of
the Company's general creditors. The rights of eligible employees are no greater
than those of an unsecured general creditor of the Company.

Coordination With Other Benefits

Severance pay and benefits under the Plan are not considered eligible earnings
for the Company's 401(k) Plan, Stock-4-LESS (Employee Stock Purchase Plan) or
any other benefit program.

Restriction Against Assignment

Severance pay and benefits under the Plan may not be assigned, pledged or
encumbered in any manner, and any attempt to do so shall be void. The Company
shall make deductions from Plan severance payments to the extent required by
court-ordered garnishment, wage assignment or similar law.

Controlling Law

Except to the extent superseded by laws of the United States, the laws of the
State of Delaware shall be controlling in all matters relating to the Plan.

Reemployment Other Than As An Employee

The Company may, in its sole discretion, determine how an employee whose
position is eliminated but who is offered another position as an independent
contractor or consultant with the Company or with an Affiliate shall be treated
for purposes of the Plan. In that respect, the Company, in its sole discretion,
may make all such determinations under the Plan, including without limitation,
determining (i) whether a regular employee whose position has been eliminated
but who is rehired as an independent contractor or consultant is an eligible
employee, (ii) whether an otherwise eligible employee will be eligible for
severance pay if the employee is retained, or hired by an Affiliate, as an
independent contractor or consultant under any agreement that provides for
severance or similar benefits on termination of service, (iii) whether an
employee whose position has been eliminated but who is offered work by the
Company or an Affiliate as an independent contractor or consultant qualifies for
severance pay and benefits under any of the position elimination categories set
forth under the Plan, and (iv) whether any employee whose position is eliminated
is deemed to be re-employed to the extent the employee is retained, or hired by
an Affiliate, as an independent contractor or consultant. Notwithstanding the
foregoing, an eligible employee will not be given a severance package under the
Plan if the eligible employee continues to provide services to the Company or
any of its Affiliates in a capacity other than as an eligible employee and such
services are provided at an annual rate that is 50 percent or more of the
services rendered, on average, during the immediately preceding three full
calendar years of employment (or, if employed less than three years, such lesser
period) and the annual remuneration for such services is 50 percent or more of
the annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period).

Temporary Leave of Absence

An eligible employee will not be considered to have had a termination of
employment and will not be entitled to the severance pay and benefits under this
Plan if the otherwise eligible employee goes on military leave, sick leave or
other bona fide leave of absence (such as temporary employment by the
government) for a period of less than six months, or for a longer period if the
employee's right to reemployment is provided either by statute or by contract;
provided, however, if the eligible employee otherwise meets the requirements for
receiving severance pay and benefits under this Plan and if the period of leave
(i) ends or (ii) exceeds six months and the employee's right to reemployment is
not provided either by statute or by contract, then the eligible employee will
be considered to have had a termination of employment and will be entitled to
the severance pay and benefits as of the first date immediately following such
time if the eligible employee otherwise would be entitled to such benefits if
the eligible employee terminated employment as of such time.



General Plan Information

Plan Name

EarthLink, Inc. Executives' Position Elimination and Severance Plan (As Amended
and Restated Effective as of February 17, 2006)

Plan Sponsor

EarthLink, Inc.

1375 Peachtree Street

Atlanta, GA 30309

(404) 815-0770

Employer Identification Number (EIN)

58-2511877

Plan Number

506

Plan Type

The Plan is a welfare benefit plan that pays severance benefits.

Plan Administrator

Plan Administrator, EarthLink, Inc. Executives' Position Elimination and
Severance Plan

c/o EarthLink, Inc.

1375 Peachtree Street

Atlanta, GA 30309

(404) 815-0770

Agent for Service of Legal Process

c/o EarthLink, Inc.

VP, Human Resources

1375 Peachtree Street

Atlanta, GA 30309

(404) 815-0770

Plan Year

The calendar year.



ERISA Rights Statement

As participant in this Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:

examine, without charge at the Plan Administrator's office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including collective bargaining agreements, and a copy of the latest
Annual Report (Form 5500 series), if any, filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration (f/k/a the Pension Welfare Benefits
Administration).

obtain copies of all documents governing the operation of the Plan including
collective bargaining agreements and copies of the latest Annual Report (Form
5500 series), if any, and an updated summary plan description, by making a
written request to the Plan Administrator and paying a reasonable charge for the
copies.

receive a summary of the Plan's annual financial report. The Plan Administrator
is required by law to furnish each participant under the Plan with a copy of
this summary annual report.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called "fiduciaries" of the Plan, have a duty to do so
prudently and in your interest and in the interest of the other Plan
participants and beneficiaries.

No one, including your employer, your union, or any other person may fire you or
otherwise discriminate against you, in any way solely to prevent you from
getting a benefit or exercising your rights under ERISA. If your claim for a
benefit is denied or ignored, in whole or in part, you have a right to know why
this was done, to obtain copies of documents relating to the decision without
charge, and to appeal any denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest Annual Report
from the Plan and do not receive them within thirty (30) days, you may file suit
in federal court. In such a case, the court may require the Plan Administrator
to provide the documents and pay you up to $110 a day until you receive them,
unless they were not sent because of reasons beyond the control of the Plan
Administrator.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If it should happen that
Plan fiduciaries misuse the Plan's money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If your suit is successful, the court may order
the person you have sued to pay costs and fees. If you lose, the court may order
you to pay these costs and fees, for example, if it finds your claim is
frivolous.

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about your rights under ERISA, or if
you need assistance in obtaining documents from the Plan Administrator, you
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

